DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed February 28, 2022, has been entered.  Claim 3 has been amended as requested.  Claims 10, 113-17, and 20 have been cancelled.  Thus, the pending claims are 1-9, 11, 12, 18, and 19, with claims 1, 2, and 4-9 being withdrawn as non-elected.  
Said amendment is sufficient to overcome the claim rejections under 35 USC 112 as set forth in sections 6-11 of the last Office action (Non-Final Rejection mailed November 30, 2021).  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 11, 12, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 3 has been amended with the limitation “wherein said secondary bonds form channels.”  It is unclear if a secondary bond itself forms a channel or if a channel is formed between two adjacent secondary bonds.  Note the specification discloses the secondary bonds form channels or grooves through the tufted tow fibers, wherein said channels are created between pairs of secondary bonds (see at least sections [0008], [0074], [0109], [0112], and [0115]).  Hence, claim 3 is rejected as being indefinite.  Claims 11, 12, 18, and 19 are also rejected for their dependency thereupon.
Claim 3 is also indefinite for the recitation “a plurality of discrete spaced apart tufts of tow fibers generally aligned in a longitudinal direction” since it is unclear if the tufts themselves are aligned longitudinally or if the tow fibers prior to being formed into tufts are aligned longitudinally.  Hence, claim 3 is rejected as being indefinite.  Claims 11, 12, 18, and 19 are also rejected for their dependency thereupon.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 3, 11, 12, 18, and 19 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0277258 issued to Otsuka et al. as set forth in section 14 of the last Office action.
Otsuka teaches a cleaning sheet comprising a substrate sheet (i.e., carrier) and a plurality of long-fiber bundles (i.e., tow fibers) (abstract and section [0027]).  The cleaning sheet is rectangular in shape, having longitudinal Y edges and transverse X edges (and a Z-direction perpendicular thereto) (section 31 and at least Figures 1, 3a, and 12).  The long-fiber bundles 31 are bonded together by a plurality of fiber-joining sections 32 (i.e., a plurality of secondary bonds extending through the tow fibers in a direction transverse thereto) and bonded to the substrate sheet 2 by sheet joining sections 21 (i.e., a plurality of primary bonds forming a plurality of discrete spaced apart tufts of tow fibers), which overlap a portion of the fiber-joining sections 32 (abstract, section [0027], and Figures 1 and 12).  Figure 6 shows the fiber-joining sections 32  extending continuously across the width of all the tow fibers (i.e., a plurality of secondary bonds extending throughout the tow fibers in a direction transverse thereto). The long-fiber bundles are cut by a plurality of linear cut sections 24 (i.e., slits) extending in a region between adjacent sheet joining sections 21 (abstract, section [0027], and Figures 1 and 12).  Figures 3a and 3b show that the linear cut sections 24 cut through the long-fiber bundles 31 and the substrate sheet 2.  Figures 3b and 12 show fiber-joining sections 32 (i.e., secondary bonds), which can be interpreted as forming “channels” or valleys between adjacent raised tow fiber tufts.  At least Figures 1 and 12 show the plurality of fiber-joining sections 32 (i.e., secondary 
 Therefore, Otsuka anticipates applicant’s claims 3, 11, 12, 18, and 19.


Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but they have not been found persuasive.  
Specifically, applicant traverses the prior art rejection of the claims by asserting Otsuka fails to teach the fiber-joining sections 32 “extend throughout the tow fibers in a direction transverse to the longitudinal direction” since the reference teaches discontinuous spaced apart fiber-joining sections 32 (Amendment, page 6, 1st paragraph).  The examiner respectfully disagrees.  First, the claim recitation “each said secondary bond extending throughout said tow fibers in a direction transverse to said longitudinal direction” does not necessarily mean the secondary bond (i.e., Otsuka’s fiber-joining sections 32) must be one continuous bond extending the full width of said tow fibers.  Rather, the recitation can be interpreted as encompassing Otsuka’s discontinuous spaced apart fiber-joining sections 32 alternating with slits 24 across the full width of said two fibers as shown in Figures 2 and 4.  Secondly, even if the claim recitation is interpreted to limit each secondary bond to one continuous bond extending across the full width of the tow fibers, the embodiment depicted in Otsuka’s Figure 6 shows such continuous bonds 32.  [Note the above anticipation rejection has been updated with reference to Figure 6.]  Therefore, applicant’s argument is found unpersuasive and the above rejection stands.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure since said prior art has an inventor in common with the present application.  
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        March 9, 2022